department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date cc psi b9 preno-143093-02 internal_revenue_service national_office legal advice memorandum for from subject this chief_counsel_advice responds to your request for advice per our conversation on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend spouse decedent trust corporations dollar_figurew dollar_figurex date dollar_figurey date dollar_figurez issue whether the estate may adjust the amount of the marital_deduction for qualified_terminable_interest_property qtip after a form_706 has been filed to accurately reflect the value of property properly passing to the marital trust as determined under the provisions of article four paragraph sec_4 and of trust conclusion decedent’s estate made a valid election under sec_2056 of the internal_revenue_code to treat percent of the marital trust as qtip although the estate incorrectly stated the value of the property subject_to the qtip_election this does not affect the validity of the election or the amount properly passing to the marital trust under the terms of the governing instrument therefore a deduction under sec_2056 should be allowed for the value of the property properly passing to the marital trust as determined under the provisions of article four paragraph sec_4 and of trust facts the facts stated herein are limited to the facts and representations submitted and represented by spouse under the terms of decedent’s will after providing for certain bequests of personalty to spouse the residue of the estate passed to trust article four paragraph of trust directs the trustee upon decedent’s death to divide the trust estate into three separate trusts designated the survivor’s trust the exemption trust and the marital trust under article four paragraph sec_4 and the survivor’s trust will include the surviving spouse’s interest in community_property surviving spouse’s separate estate property which constitutes all income_in_respect_of_a_decedent and the deceased spouse’s interest in shares of stock of corporations pursuant to the terms of the survivor’s trust the surviving_spouse is to be paid as much income of the survivor’s trust as she demands and as much principal as is necessary in the trustee’s discretion for surviving spouse’s health education support maintenance comfort and welfare the surviving_spouse has an absolute intervivos and testamentary power to appoint any part of the principal and any undistributed_net_income of the survivor’s trust under article four paragraph the exemption trust will consist of a pecuniary amount equal to the maximum sum that can be allocated to a_trust that does not qualify for the federal estate_tax_marital_deduction without producing any federal estate_tax and the net value of all other_property included in the gross_estate of the deceased spouse that does not qualify for the federal estate_tax_marital_deduction the trustee has the power to pay to or apply for the benefit of the surviving_spouse such sums out of the income and principal of the exemption trust as the trustee in the trustee’s discretion deems necessary for the surviving spouse’s health maintenance support or education under article four paragraph the marital trust will consist of the balance of the estate article four paragraph further provides that assets qualifying for the federal estate_tax_marital_deduction will be transferred to the marital trust only to the extent the transfer would reduce the amount of federal estate_tax payable by reason of the deceased spouse’s death under the terms of the marital trust the trustee will pay to the surviving_spouse the net_income of the marital trust in quarter-annual or more frequent installments the trustee has the power to pay to or apply for the benefit of the surviving_spouse such sums out of principal as the trustee in the trustee’s discretion deems necessary for the surviving spouse’s health maintenance support or education under article five paragraph on the death of the surviving_spouse the balance of the marital trust is to be added to the exemption trust to follow the disposition of the exemption trust article five paragraph dollar_figure provides that on the surviving spouse’s death the trustee will distribute the exemption trust to the decedent’s issue by right of representation decedent’s united_states estate and generation-skipping_transfer_tax return form_706 showing a taxable_estate of dollar_figurew and an estate_tax due of dollar_figurex was filed on date on schedule m of the return the estate’s accountant made a qtip_election for the share of residue before federal and state taxes in the nominal amount of dollar_figurey this residue was comprised of trust and thus the three trusts contained therein because only the marital trust qualified as qtip this election could have only been valid for the marital trust spouse subsequently discovered that the amount of the date qtip_election was incorrect as a result on date the estate’s accountant filed a supplemental information form_706 changing the value of the qtip_election made for the share of residue before federal and state taxes to dollar_figurez reducing the taxable_estate to zero however the amount of the qtip_election stated on the supplemental form was also incorrect law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property for purposes of sec_2056 the term property generally means an entire_interest in property or a specific_portion of the entire_interest sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 and the regulations thereunder provide that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's lifetime sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 is made on the return of tax imposed by sec_2001 for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_20_2056_b_-7 provides that an election once made is irrevocable provided that an election may be revoked or modified on a subsequent return filed on or before the due_date of the return including extensions actually granted if an executor appointed under local laws has made an election on the return of tax imposed by sec_2001 or sec_2101 with respect to one or more properties no subsequent election may be made with respect to other properties included in the gross_estate after the return of tax imposed by sec_2001 is filed in the instant case the estate’s accountant made a valid qtip_election on the form_706 filed on date the accountant however incorrectly reported that a qtip deduction was being claimed for all of the trust’s assets and also incorrectly reported a nominal deduction value of dollar_figurey pursuant to decedent’s will the residue of his estate is to pass to trust and then divided into three separate trusts the only trust that qualifies as qtip is the marital trust although the qtip_election on the form_706 included the spouse’s interests in all three trusts this reporting does not affect the validity of the election or the amount properly passing to the marital trust under the terms of the governing instrument as a result the assets included in the residue that did not pass to the marital trust under the terms of the governing instrument are not subject_to the qtip_election we believe however that the descriptive statement on schedule m adequately identifies the property interest for which the election is being made to include the entire marital trust accordingly the estate should be allowed to adjust the amount of the marital_deduction for qtip to correctly state the value of the assets properly passing to the marital trust as determined under the provisions of article four paragraph sec_4 and of trust this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions acting associate chief_counsel passthroughs and special industries by melissa c liquerman branch chief branch
